Case 3:18-cr-00188-CHB-RSE Document 30 Filed 03/14/19 Page 1 of 3 PageID #: 99




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION

  UNITED STATES OF AMERICA,                         )
                                                    )
           Plaintiff,                               )     Criminal Action No. 3:18-CR-188-CHB
                                                    )
  v.                                                )
                                                    )         ORDER DENYING WITHOUT
  GREGORY A. BUSH,                                  )           PREJUDICE MOTION TO
                                                    )          TRANSPORT DEFENDANT
           Defendant.                               )

                                        ***   ***       ***   ***
         This matter is before the Court on the Defendant’s Motion to Transport Defendant to

Federal Detention Facility in Georgia for the Purpose of Psychological Evaluation [R. 25]. The

United States filed a Response indicating its opposition. [R. 28] The Defendant did not file a

Reply.

         Having reviewed the Motion and the Response, the Court will deny the Motion without

prejudice. While the Court understands the Defendant’s arguments regarding the need for him to

receive a psychiatric assessment from his own expert before any competency evaluation

performed at the Kentucky Correctional Psychiatric Center (“KCPC”) in the state case, it appears

that Court intervention is not needed to ensure this will happen. In its Response, the United

States attached a letter from Milja Zgonjanin, Assistant Commonwealth’s Attorney, stating that

“the Commonwealth is amenable to delay the KCPC evaluation for two weeks from the date that

Dr. Agharkar is licensed in the state of Kentucky.” [R. 28-2, Letter from Zgonjanin to Defense

Counsel] From the Response, it appears that the Kentucky Board of Medical Licensure will

likely grant the defense expert a medical license no later than May 1, 2019. However, it is

anticipated that the license will be granted by the end of March. The United States’ Response



                                               -1-
Case 3:18-cr-00188-CHB-RSE Document 30 Filed 03/14/19 Page 2 of 3 PageID #: 100




 stated that defense counsel Scott Wendelsdorf told counsel for the US that the defense expert

 expected (based on communications with the Board) to get approval for his license by the end of

 March, and accordingly planned to travel to Kentucky around April 1, 2019. [R. 28, United

 States’ Response at p. 2] Accordingly, it appears to the Court that the Defendant will have the

 chance to have his own expert conduct the requested psychiatric assessment before any such

 assessment is conducted by the Commonwealth, without need of a court order at this time.

 However, if the Commonwealth attempts to move forward with a mental evaluation before the

 Defendant has the opportunity to have his own expert perform an assessment, or if Dr. Agharkar

 does not receive a license to practice medicine in Kentucky by March 29, 2019, defense counsel

 can file an appropriate motion with the Court, which will then be addressed promptly.

        Accordingly, and the Court being otherwise sufficiently advised,

        IT IS HEREBY ORDERED as follows:

        1. The Defendant’s Motion to Transport Defendant to Federal Detention Facility in

            Georgia for the Purpose of Psychological Evaluation [R. 25] is DENIED without

            prejudice.

        2. The Parties SHALL file in the record a Joint Status Report on or before March 29,

            2019, stating the status of licensure for the defense expert and noting the progress of

            any evaluation by the expert or any plans for the expert to assess the Defendant. The

            Parties SHALL likewise keep the Court appraised as to the defense expert’s

            licensure, and the progress of any evaluation by the expert and/or plans for him to

            conduct an evaluation, if the expert receives a medical license sooner than

            anticipated.




                                                -2-
Case 3:18-cr-00188-CHB-RSE Document 30 Filed 03/14/19 Page 3 of 3 PageID #: 101
